19-13895-jlg         Doc 472     Filed 06/24/21 Entered 06/24/21 11:57:57         Main Document
                                              Pg 1 of 3



                                                                                       Michael Paul Bowen
                                                                                  mbowen@glennagre.com
                                                                                55 Hudson Yards, 20th Floor
                                                                                       New York, NY 10001
                                                                                         o: (212) 358-5600
                                                                                        m: (914) 319-1827


June 24, 2021


Via ECF
Hon. James L. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green, Courtroom 601
New York, New York 10004

        Re:         In re Orly Genger, Ch. 7, Case No. 19-13895

Your Honor:

       On behalf of Debtor, we submit this opposition to movant’s June 23, 2021 letter (Doc.
467) objecting to (i) Debtor’s designations of the deposition of Michael Oldner, trustee of the
Orly Genger 1993 Trust (OGT), and (ii) to Debtor playing portions of the video of that
deposition today at trial.

        Movant complains that the designations are too numerous and, to him, irrelevant. But the
page/line designations are unavoidably numerous given the disruptive interjections and incessant
speaking objections by counsel for movant and Mr. Oldner. As this Court is aware, Mr. Oldner
was ordered to return twice to continue answering questions in part due to the disruptive and
improper objections of counsel. Removing those interjections saves time and spares the Court.
Counsel for movant and Mr. Oldner have only themselves to blame for the large number of
page/line designations, not Debtor.

        With respect to relevance, the Court has already ruled on the scope of relevance for Mr.
Oldner’s testimony. In directing him to sit for a second and then a third day of deposition
testimony, the Court overruled counsel’s relevance objections and ruled that the topics to be
addressed, including the trustee’s position that the $32.3 million at issue on the motion to dismiss
is not property of Debtor and should not be included in the Debtor’s estate – a position consistent
with Debtor’s – as well as his coordination with movant as reflected in those parties’ inter-
creditor agreement and general one-sided releases that confirm that movant too has taken a legal
position as to these funds that is consistent with Debtor’s bankruptcy filing. All of the
designated Oldner testimony is within this scope of relevance or is needed background to aid in
understanding and assessing his testimony and credibility.

New York
San Francisco
www.glennagre.com
19-13895-jlg        Doc 472   Filed 06/24/21 Entered 06/24/21 11:57:57          Main Document
                                           Pg 2 of 3

Hon. James L. Garrity, Jr.
June 24, 2021
Page 2 of 3

        Movant objects to viewing the video of Mr. Oldner’s deposition in court on the hyper-
technicality that the video, which is a Zoom video, was not created by a certified videographer
and in his view therefore does not comport with integrity safeguards. This is not a legitimate
basis to object to the Court reviewing excerpts of the Zoom video.

        It should go without saying that the use of Zoom was a pandemic-imposed necessity.
Decisions are legion in which courts accept use of remote depositions. See Rouviere v. DePuy
Orthopaedics, Inc., 471 F. Supp. 3d 571, 576 (S.D.N.Y. 2020) (in “unique circumstances
presented by the COVID-19 pandemic,” deposition by videoconference is “actually” “better”);
Joffe v. King & Spalding LLP, No. 17-CV-3392 (VEC), 2020 WL 3453452, at *2 n.2 (S.D.N.Y.
June 24, 2020) (“pandemic circumstances render all other things not equal, and many cases are
proceeding through discovery despite these conditions, aided by the ability to conduct remote
depositions through video conferencing”). See also Sinceno v. Riverside Church in City of New
York, No. 18-CV-02156 (LJL), 2020 WL 1302053, at *1 (S.D.N.Y. Mar. 18, 2020) (authorizing
remote depositions in “order to protect public health while promoting the ‘just, speedy, and
inexpensive determination of every action and proceeding’”); In re Terrorist Attacks on Sept. 11,
2001, 337 F.R.D. 575, 579 (S.D.N.Y. 2020) (“remote depositions are presumptively valid under
the Federal Rules”).

        Most importantly, movant did not make a contemporaneous objection to the court
reporter creating a Zoom videorecording of the deposition. He cannot have sat on that
“complaint” only to spring it as a trap now to try to deprive the Court of relevant visual
information – information that courts have long recognized is invaluable and that is properly
recorded and played in court using advances in technology as they arise. See Application of
CBS, Inc., 828 F.2d 958, 960 (2d Cir. 1987) (“Transcripts lack a tone of voice, frequently
misreport words and often contain distorting ambiguities . . . Videotaped depositions thus convey
the meaning of testimony more accurately and preserve demeanor evidence.”).

         Nor does movant identify any indication that something is amiss in the Zoom video such
that it is not reliable. That recording matches the transcript – movant nowhere demonstrates or
even argues to the contrary – and the transcript is the official certified record, with the video
unquestionably adding fair and accurately recorded visual information. Again, movant nowhere
suggests any reasonable basis to question the reliability and accuracy of the Zoom recording.

         Furthermore, he has no case law authority that requires excluding the Zoom video simply
because the video was not made by a certified videographer. The sole judicial decision he cites –
Alcorn v. City of Chicago, 336 F.R.D. 440 (N.D. Ill. 2020) – is readily distinguishable. In that
case, the court reporter refused to certify a Zoom videorecording without the hiring and presence
of a videographer and, as that Illinois court held, the party offering the recording erroneously
tried to use the video in place of the transcript, that is “to use both the transcript and the
recording as equals,” which was what the Court found to be improper. Id. 336 F.R.D. at 442.
Cf. Schoolcraft v. City of New York, 296 F.R.D. 231, 239-240 (S.D.N.Y. 2013) (disallowing
video made by suspect means such that video did not match the stenographic transcript, and
19-13895-jlg        Doc 472   Filed 06/24/21 Entered 06/24/21 11:57:57          Main Document
                                           Pg 3 of 3

Hon. James L. Garrity, Jr.
June 24, 2021
Page 3 of 3

where counsel both failed to give notice that deposition will be videorecorded and also failed to
provide copy to opposing counsel). That is not so here. In our case, movant never objected to
the use of Zoom recordings or otherwise demand a certified videographer and the court
stenographer, far from objecting to the video, oversaw the recording. More importantly, Debtor
is not seeking to substitute the Zoom video for the certified transcript, but rather as simply a
visual aid to supplement the official transcript of Mr. Oldner’s deposition testimony. Federal
courts in our Circuit have routinely overruled objections to disqualify a video recording on the
ground movant raises. E.g., EEOC v. Draper Dev., LLC, No. 115CV00877GLSTWD, 2016 WL
11605137, at *3 (N.D.N.Y. May 9, 2016) (overruling Rule 30(b)(5)(A) and Rule 28(c)
objections to use of videorecording of deposition).

       “[P]arties do not have to hire an independent videographer, provided that a court reporter
is simultaneously making a stenographic record and the party properly noticed the deposition.”
Id. That is what happened here, and that precedent supports overruling movant’s objection to
playing excerpts of Mr. Oldner’s video.


                                                    Respectfully submitted,

                                                    /s Michael Paul Bowen

cc: All Counsel (via ECF)
